Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
1.	The following is an examiner’s statement of reasons for allowance: the closest prior art of record U.S. Patent No. (10,328,905) to Tousignant et al. and European Patent Publication (EP 3 006 280) to Schaeuble. Neither Tousignant et al. '905 nor Schaeuble discloses all features of independent claim 1. Neither Tousignant et al. '905 nor Schaeuble disclose nor suggest "a jetting portion provided to at least one out of the wiper blade and the wiper arm, the jetting portion jetting a washer fluid from a side of the wiper blade and the wiper arm that faces toward the upper return position" and "a control unit that, in a case in which a predetermined signal has been detected, controls the wiper motor and the washer pump ... such that washer fluid is jetted from the jetting portion toward the wiping surface from the side of the wiper blade and the wiper arm that faces toward the upper return position while a return path wiping operation of the to-and-fro wiping operation is being performed in which the wiper motor moves the wiper blade coupled to the wiper arm toward the lower return position, so that the washer fluid is jetted from the jetting portion in an opposite direction from a moving direction of the wiper blade and the wiper arm", as required in claim 1.
The washer fluid jetting portions of Tousignant et al. are on the hood, not on the wiper blade or wiper arm (See Abstract, FIG. 1, Col. 1, lines 59-61, Col. 2, lines 7-8, Col. 4, lines 6-14, Col. 4, line 59 - Col. 5, line 40). Tousignant et al. sprays the washer fluid in front of the leading edge of the wiper blade as described at (Col. 10, lines 58-64 and Col. 12, lines 50-66).
The washer fluid jetting nozzles of Schaeuble are on the periphery of the windscreen 1, not on the wiper blade or wiper arm (See, for example, FIG. 5 and paragraphs [0005], [0022] and [0030]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowed Claims
2.	Claims 1-7 are allowed. 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Avile`s can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723